DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because element 86 is labeled “RF TX CHAIN” in figure 3 and is identified as “a chain of different receiver circuits” in paragraph 0031, lines 9-10 of the description.  The label in figure 3 should be “RF RX CHAIN” to be consistent with the description.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “housing 54” in paragraph 0016, line 7.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “control at least one of the RF transmitter and RF receiver of the remote radio”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 has two different RF transmitters, the RF transmitter of the claimed radio and the RF transmitter of the remote radio.  Therefore, it is unclear which RF transmitter is being referred to and the scope of the claim is unclear.  For examination purposes, the term “RF transmitter” in this limitation will be interpreted to mean the RF transmitter of the radio being claimed.
The claim 1 limitations “speech recognition and text-to-speech (TTS) function” and “speech recognition and TTS function” are indefinite because they appear to be representing the conversion of speech to text, which is inconsistent with the terms “text-to-speech (TTS)” and “TTS”.  For examination purposes, the terms “text-to-speech 
The claim 1 limitation “convert a speech message matching one of the stored speech messages into a text message” is indefinite because it is not clear how the match is determined before the speech message is converted to text.  For examination purposes, the limitation will be interpreted to mean that the speech message is converted to a text message format for transmission (such as an SMS message) after the speech message has been converted to text for comparing to the stored messages to find a match.
Claims 2 – 10 are also rejected as they depend from claim 1, and thus recite the limitations of claim 1, and do not resolve the indefinite language from claim 1.
Claim 11 recites the limitation “control at least one of the RF transmitter and RF receiver of the remote radio”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 11 has two different RF transmitters, the RF transmitter of the claimed radio and the RF transmitter of the remote radio.  Therefore, it is unclear which RF transmitter is being referred to and the scope of the claim is unclear.  For examination purposes, the term “RF transmitter” in this limitation will be interpreted to mean the RF transmitter of the radio being claimed.
The claim 11 limitations “speech recognition and text-to-speech (TTS) function” and “speech recognition and TTS function” are indefinite because they appear to be representing the conversion of speech to text, which is inconsistent with the terms “text-to-speech (TTS)” and “TTS”.  For examination purposes, the terms “text-to-speech 
The claim 11 limitation “convert a speech message matching one of the stored speech messages into a text message” is indefinite because it is not clear how the match is determined before the speech message is converter to text.  For examination purposes, the limitation will be interpreted to mean that the speech message is converted to a text message format for transmission (such as an SMS message) after the speech message has been converted to text for comparing to the stored messages to find a match.
Claims 12 – 18 are also rejected as they depend from claim 11, and thus recite the limitations of claim 11, and do not resolve the indefinite language from claim 11.
Claim 19 recites the limitation “control at least one of the RF transmitter and RF receiver of the remote radio”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 19 has two different RF transmitters, the RF transmitter of the claimed radio and the RF transmitter of the remote radio.  Therefore, it is unclear which RF transmitter is being referred to and the scope of the claim is unclear.  For examination purposes, the term “RF transmitter” in this limitation will be interpreted to mean the RF transmitter of the radio being claimed.
The claim 19 limitations “speech recognition and text-to-speech (TTS) function” and “speech recognition and TTS function” are indefinite because they appear to be representing the conversion of speech to text, which is inconsistent with the terms “text-to-speech (TTS)” and “TTS”.  For examination purposes, the terms “text-to-speech 
The claim 19 limitation “convert a speech message matching one of the stored speech messages into a text message” is indefinite because it is not clear how the match is determined before the speech message is converter to text.  For examination purposes, the limitation will be interpreted to mean that the speech message is converted to a text message format for transmission (such as an SMS message) after the speech message has been converted to text for comparing to the stored messages to find a match.
Claims 20 – 27 are also rejected as they depend from claim 19, and thus recite the limitations of claim 19, and do not resolve the indefinite language from claim 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 – 7, 10 – 11, 15, 18 – 19, 23 – 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen (US Patent No. 9,622,053) in view of Khalil et al. ("Mobile-Free Driving with Android Phones: System Design and Performance Evaluation"), hereinafter Khalil.
Regarding claim 1, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen discloses a radio (Figure 1, radio 100) comprising:

an RF receiver configured to be in communication with a remote RF transmitter of the remote radio (Figure 1, receiver module 104);
an audio input transducer (Figure 1, microphone module 131);
and a controller (Figure 2, processor 204) coupled to the RF transmitter, RF receiver, and audio input transducer, and configured to:
store a plurality of command messages (Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
implement a stand-alone, speech recognition and text-to-speech (TTS) function for the stored command messages and stored speech messages (Figure 1, "voice to text module 130"),
control at least one of the RF transmitter and RF receiver of the remote radio based upon an input command matching one of the stored command messages using the audio input transducer and the stand-alone, speech recognition and TTS function (Column 4, lines 7-9, "FIG. 3 shows an illustrative flow for voice-to-text with verification. In step 300, a user of a tactical radio takes some action to initiate sending of a message"; Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
and convert a speech message into a text message using the audio input transducer and the stand-alone, speech recognition and TTS function (Abstract, lines 1-
and send the text message to the remote receiver using the RF transmitter (Abstract, lines 6-7, "The radio then transmits the text.").
Heinen does not specifically disclose a controller configured to:
store a plurality of speech messages,
convert a speech message matching one of the stored speech messages into a text message.
Khalil teaches a controller configured to:
store a plurality of speech messages (Section IIA, lines 16-18, "The application is based on the idea of having a set of keywords that correspond to longer stored messages."),
convert a speech message matching one of the stored speech messages into a text message (Section IIA, lines 35-39, "Once the keyword is spoken by the user, if the recognition is correct, the message associated with that keyword is retrieved and used as the message body for the reply. The user will then confirm the system to send the message.").
Khalil teaches using stored speech messages to improve the speech recognition accuracy (Section IIA, lines 30-31, "Moreover, this improves the chances of accurate recognition”) and teaches converting a speech message matching one of the stored speech messages into a text message to provide an efficient and safe method for sending text messages without typing the text message (Section I, lines 58-64, " The application will provide an efficient and safe alternative to using keyboards by providing 
Heinen and Khalil are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil to include storing a set of available messages and converting a received speech message matching one of the stored messages into a text message before transmitting the message.  Doing so would improve the accuracy of the speech recognition for the received speech message and allow the user to send text messages without typing the text messages by hand.
Regarding claim 5, as best understood based on the 35 U.S.C. 112(b) issues identified above, the combination of Heinen in view of Khalil discloses the radio of claim 1, comprising a handheld housing containing the RF receiver, RF transmitter, audio input transducer, and controller (Heinen, Figure 2, tactical radio 200).
Regarding claim 6, as best understood based on the 35 U.S.C. 112(b) issues identified above, the combination of Heinen in view of Khalil discloses the radio of claim 1, wherein the controller is configured to send the text message as an SMS message (Khalil, Section IIA, lines 5-7, "The application focuses on the feature of text messaging or Short Message Service (SMS).").

Heinen and Khalil are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil to include sending text messages as Short Message Service (SMS) messages.  Doing so would provide for hands free mobile phone text messaging using the common mobile phone SMS text messaging standard.
Regarding claim 7, as best understood based on the 35 U.S.C. 112(b) issues identified above, the combination of Heinen in view of Khalil discloses the radio of claim 1, comprising:
an audio output transducer (Heinen, Figure 1, loudspeaker module 138);
and wherein the controller is configured to generate a synthesized speech message using the audio output transducer in cooperation with the RF receiver (Heinen, Column 2, lines 3-4, "providing the text comprises performing text-to-speech (TTS) for output from a loudspeaker").

Regarding claim 11, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen discloses a portable radio (Figure 2, tactical radio 200) comprising:
a portable housing (Figure 2, tactical radio 200):
a radio frequency (RF) transmitter carried by the portable housing and configured to be in communication with a remote RF receiver of a remote radio (Figure 1, transmit module 128);
an RF receiver carried by the portable housing and configured to be in communication with a remote RF transmitter of the remote radio (Figure 1, receiver module 104);
an audio input transducer carried by the portable housing (Figure 1, microphone module 131);
and a controller (Figure 2, processor 204), carried by the portable housing, and coupled to the RF transmitter, RF receiver, and audio input transducer, and configured to:
store a plurality of command messages (Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),

control at least one of the RF transmitter and RF receiver of the remote radio based upon an input command matching one of the stored command messages using the audio input transducer and the stand-alone, speech recognition and TTS function (Column 4, lines 7-9, "FIG. 3 shows an illustrative flow for voice-to-text with verification. In step 300, a user of a tactical radio takes some action to initiate sending of a message"; Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
and convert a speech message into a text message using the audio input transducer and the stand-alone, speech recognition and TTS function (Abstract, lines 1-3, "Methods and apparatus for tactical radios for receiving speech from a user in a microphone and converting the speech to text with a voice-to-text module."),
and send the text message to the remote receiver using the RF transmitter (Abstract, lines 6-7, "The radio then transmits the text.").
Heinen does not specifically disclose a controller configured to:
store a plurality of speech messages,
convert a speech message matching one of the stored speech messages into an SMS text message and send the SMS text message to the remote receiver.
Khalil teaches a controller configured to:

convert a speech message matching one of the stored speech messages into an SMS text message and send the SMS text message to the remote receiver (Section IIA, lines 35-39, "Once the keyword is spoken by the user, if the recognition is correct, the message associated with that keyword is retrieved and used as the message body for the reply. The user will then confirm the system to send the message."; Section IIA, lines 5-7, "The application focuses on the feature of text messaging or Short Message Service (SMS).").
Khalil teaches using stored speech messages to improve the speech recognition accuracy (Section IIA, lines 30-31, "Moreover, this improves the chances of accurate recognition”), teaches converting a speech message matching one of the stored speech messages into a text message and sending the text message to provide an efficient and safe method for sending text messages without typing the text message (Section I, lines 58-64, " The application will provide an efficient and safe alternative to using keyboards by providing speech recognition features provided by the Android API. Instead of using the traditional keyboard as an input method to the message content, the users of the application will just speak the reply they wish to send and it will be automatically written and sent."), and teaches sending text messages as Short Message Service (SMS) messages to provide for hands free mobile phone text messaging, where SMS is a common mobile phone text messaging standard (Section IIA, lines 1-5, "The main aim of the application is to enable users, specifically drivers, to use their mobile phones on 
Heinen and Khalil are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil to include storing a set of available messages and converting a received speech message matching one of the stored messages into an SMS text message before transmitting the message.  Doing so would improve the accuracy of the speech recognition for the received speech message and allow the user to send SMS text messages without typing the text messages by hand.
Regarding claim 15, as best understood based on the 35 U.S.C. 112(b) issues identified above, the combination of Heinen in view of Khalil discloses the portable radio of claim 11, comprising:
an audio output transducer carried by the portable housing (Heinen, Figure 1, loudspeaker module 138);
and wherein the controller is configured to generate a synthesized speech message using the audio output transducer in cooperation with the RF receiver (Heinen, Column 2, lines 3-4, "providing the text comprises performing text-to-speech (TTS) for output from a loudspeaker").

Regarding claim 19, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen discloses a method of operating a radio (Figure 1, radio 100) comprising:
operating a controller (Figure 2, processor 204) coupled to an RF transmitter (Figure 1, transmit module 128), an RF receiver (Figure 1, receiver module 104), and an audio input transducer (Figure 1, microphone module 131), to:
store a plurality of command messages (Column 4, lines 23-24, "In another embodiment, the user speaks a predetermined word, such as “verified” or “send message.”),
implement a stand-alone, speech recognition and text-to-speech (TTS) function for the stored command messages and stored speech messages (Figure 1, "voice to text module 130"),
control at least one of the RF transmitter and RF receiver of the remote radio based upon an input command matching one of the stored command messages using the audio input transducer and the stand-alone, speech recognition and TTS function (Column 4, lines 7-9, "FIG. 3 shows an illustrative flow for voice-to-text with verification. In step 300, a user of a tactical radio takes some action to initiate sending of a 
and convert a speech message into a text message using the audio input transducer and the stand-alone, speech recognition and TTS function (Abstract, lines 1-3, "Methods and apparatus for tactical radios for receiving speech from a user in a microphone and converting the speech to text with a voice-to-text module."),
and send the text message to the remote receiver using the RF transmitter (Abstract, lines 6-7, "The radio then transmits the text.").
Heinen does not specifically disclose a controller configured to:
store a plurality of speech messages,
convert a speech message matching one of the stored speech messages into a text message.
Khalil teaches a controller configured to:
store a plurality of speech messages (Section IIA, lines 16-18, "The application is based on the idea of having a set of keywords that correspond to longer stored messages."),
convert a speech message matching one of the stored speech messages into a text message (Section IIA, lines 35-39, "Once the keyword is spoken by the user, if the recognition is correct, the message associated with that keyword is retrieved and used as the message body for the reply. The user will then confirm the system to send the message.").
Khalil teaches using stored speech messages to improve the speech recognition accuracy (Section IIA, lines 30-31, "Moreover, this improves the chances of accurate 
Heinen and Khalil are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil to include storing a set of available messages and converting a received speech message matching one of the stored messages into a text message before transmitting the message.  Doing so would improve the accuracy of the speech recognition for the received speech message and allow the user to send text messages without typing the text messages by hand.
Regarding claim 23, as best understood based on the 35 U.S.C. 112(b) issues identified above, the combination of Heinen in view of Khalil discloses the method of claim 19, wherein operating the controller comprises sending the text message as an SMS message (Khalil, Section IIA, lines 5-7, "The application focuses on the feature of text messaging or Short Message Service (SMS).").

Heinen and Khalil are considered to be analogous to the claimed invention because they are in the same field of converting voice messages to text messages and sending the text messages by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil to include sending text messages as Short Message Service (SMS) messages.  Doing so would provide for hands free mobile phone text messaging using the common mobile phone SMS text messaging standard.
Regarding claim 24, as best understood based on the 35 U.S.C. 112(b) issues identified above, the combination of Heinen in view of Khalil discloses the method of claim 19, wherein operating the controller comprises generating a synthesized speech message using the audio output transducer in cooperation with the RF receiver (Heinen, Column 2, lines 3-4, "providing the text comprises performing text-to-speech (TTS) for output from a loudspeaker").
Regarding claim 27, as best understood based on the 35 U.S.C. 112(b) issues identified above, the combination of Heinen in view of Khalil discloses the method of .
Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Khalil, and further in view of Son et al. (US Patent No. 9,842,604), hereinafter Son.
Regarding claim 2, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the radio of claim 1, but does not specifically disclose wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s.
Son teaches: wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s (Column 6, lines 44-47, "The present invention is advantageous in that if data transmission is difficult, for example, at 600 bps, reliable data transmission can be guaranteed by setting the transfer rate of the modem to 300 bps, 150 bps, or 75 bps").  Son teaches transmitting at a bit rate of 75 bit/s to allow communications in a poor radio frequency channel environment (Column 6, lines 39-43, "A method of improving communication quality according to an embodiment of the present invention may support a reliable voice call in a communication quality improvement mode although a voice call is impossible in a normal mode due to a poor channel environment in a short-wave channel.").
Son is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it 
Regarding claim 12, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the portable radio of claim 11, but does not specifically disclose wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s.
Son teaches: wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s (Column 6, lines 44-47, "The present invention is advantageous in that if data transmission is difficult, for example, at 600 bps, reliable data transmission can be guaranteed by setting the transfer rate of the modem to 300 bps, 150 bps, or 75 bps").  Son teaches transmitting at a bit rate of 75 bit/s to allow communications in a poor radio frequency channel environment (Column 6, lines 39-43, "A method of improving communication quality according to an embodiment of the present invention may support a reliable voice call in a communication quality improvement mode although a voice call is impossible in a normal mode due to a poor channel environment in a short-wave channel.").
Son is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further 
Regarding claim 20, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the method of claim 19, but does not specifically disclose wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s.
Son teaches: wherein the RF transmitter has a bit rate of less than or equal to 75 bit/s (Column 6, lines 44-47, "The present invention is advantageous in that if data transmission is difficult, for example, at 600 bps, reliable data transmission can be guaranteed by setting the transfer rate of the modem to 300 bps, 150 bps, or 75 bps").  Son teaches transmitting at a bit rate of 75 bit/s to allow communications in a poor radio frequency channel environment (Column 6, lines 39-43, "A method of improving communication quality according to an embodiment of the present invention may support a reliable voice call in a communication quality improvement mode although a voice call is impossible in a normal mode due to a poor channel environment in a short-wave channel.").
Son is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Son to transmit at a bit rate of 75 bit/s.  Doing so would allow communications in a poor radio frequency channel environment.
Claims 3, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Khalil, and further in view of Petkov et al. (US Patent No. 11,265,836) hereinafter Petkov.
Regarding claim 3, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the radio of claim 1, but does not specifically disclose wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz.
Petkov teaches: wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz (Column 7, lines 58-61, "The channels of the bidirectional data transmission, preferably taking place in a narrowband system, can have a channel bandwidth ranging from 1 kHz to 25 kHz, preferably from 2 kHz to 6 kHz, preferably from 3 kHz to 5 kHz.").  Petkov teaches transmitting with a bandwidth in a range of 3 KHz to 25 KHz to allow for the efficient use of available bandwidth (Column 7, lines 62-65, "An efficient utilization of the available bandwidth can thus be ensured, so that the channel capacity and therefore the number of possible terminal devices per base station are increased.").
Petkov is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Petkov to transmit with a bandwidth in a range of 3 KHz to 25 KHz.  Doing so would allow for the efficient use of available bandwidth.
Regarding claim 13, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the portable radio of claim 11, but 
Petkov teaches: wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz (Column 7, lines 58-61, "The channels of the bidirectional data transmission, preferably taking place in a narrowband system, can have a channel bandwidth ranging from 1 kHz to 25 kHz, preferably from 2 kHz to 6 kHz, preferably from 3 kHz to 5 kHz.").  Petkov teaches transmitting with a bandwidth in a range of 3 KHz to 25 KHz to allow for the efficient use of available bandwidth (Column 7, lines 62-65, "An efficient utilization of the available bandwidth can thus be ensured, so that the channel capacity and therefore the number of possible terminal devices per base station are increased.").
Petkov is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Petkov to transmit with a bandwidth in a range of 3 KHz to 25 KHz.  Doing so would allow for the efficient use of available bandwidth.
Regarding claim 21, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the method of claim 19, but does not specifically disclose wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz.
Petkov teaches: wherein the RF transmitter has a bandwidth in a range of 3 KHz to 25 KHz (Column 7, lines 58-61, "The channels of the bidirectional data transmission, preferably taking place in a narrowband system, can have a channel bandwidth ranging 
Petkov is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Petkov to transmit with a bandwidth in a range of 3 KHz to 25 KHz.  Doing so would allow for the efficient use of available bandwidth.
Claims 4, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Khalil, and further in view of Li et al. (US Patent No. 10,263,668), hereinafter Li.
Regarding claim 4, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the radio of claim 1, but does not specifically disclose wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz.
Li teaches: wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz (Column 5, lines 49-52, "In some embodiments, the second frequency (e.g., the carrier wave frequency for NFMI communication) is between about 5 MHz and about 50 MHz").  Li teaches transmitting in a radio frequency band of 1.5 to 60 MHz to reduce signal interference (Column 3, lines 56-59, "NFMI signals can effectively pass through the 
Li is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Li to transmit in a radio frequency band of 1.5 to 60 MHz.  Doing so would reduce signal interference.
Regarding claim 14, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the portable radio of claim 11, but does not specifically disclose wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz.
Li teaches: wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz (Column 5, lines 49-52, "In some embodiments, the second frequency (e.g., the carrier wave frequency for NFMI communication) is between about 5 MHz and about 50 MHz").  Li teaches transmitting in a radio frequency band of 1.5 to 60 MHz to reduce signal interference (Column 3, lines 56-59, "NFMI signals can effectively pass through the physical structures of the human head, reduce signal interference, maintain high bit rate transmission, ensure audio play quality, and reduce power consumption.").
Li is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further 
Regarding claim 22, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the method of claim 19, but does not specifically disclose wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz.
Li teaches: wherein the RF transmitter operates in an RF band of 1.5 to 60 MHz (Column 5, lines 49-52, "In some embodiments, the second frequency (e.g., the carrier wave frequency for NFMI communication) is between about 5 MHz and about 50 MHz").  Li teaches transmitting in a radio frequency band of 1.5 to 60 MHz to reduce signal interference (Column 3, lines 56-59, "NFMI signals can effectively pass through the physical structures of the human head, reduce signal interference, maintain high bit rate transmission, ensure audio play quality, and reduce power consumption.").
Li is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Li to transmit in a radio frequency band of 1.5 to 60 MHz.  Doing so would reduce signal interference.
Claims 8, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Khalil, and further in view of Gajapala (US Patent Application Publication No. 2020/0372796).

Gajapala teaches: wherein the controller is configured to operate using machine learning (Paragraph 45, lines 23-27, "In one embodiment, the data processing module 205 may use a machine learning model (e.g., a support vector machine (SVM), a neural network, decision tree, etc.) to automatically or predictively process the text using NLP.").  Gajapala teaches the use of machine learning for the processing of messages to detect content in the messages with natural language processing (Paragraph 45, lines 1-2, "In step 305, the data processing module 205 processes the text using NLP to detect content.").
Gajapala is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Gajapala to use machine learning for the processing of messages.  Doing so would allow for the detection of content in the messages.
Regarding claim 16, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the portable radio of claim 11, but does not specifically disclose wherein the controller is configured to operate using machine learning.

Gajapala is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Gajapala to use machine learning for the processing of messages.  Doing so would allow for the detection of content in the messages.
Regarding claim 25, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the method of claim 19, but does not specifically disclose wherein operating the controller comprises operating using machine learning.
Gajapala teaches: wherein operating the controller comprises operating using machine learning (Paragraph 45, lines 23-27, "In one embodiment, the data processing module 205 may use a machine learning model (e.g., a support vector machine (SVM), a neural network, decision tree, etc.) to automatically or predictively process the text using NLP.").  Gajapala teaches the use of machine learning for the processing of 
Gajapala is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Gajapala to use machine learning for the processing of messages.  Doing so would allow for the detection of content in the messages.
Claims 9, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen in view of Khalil, and further in view of Azizi et al. (US Patent Application Publication No. 2019/0364492), hereinafter Azizi.
Regarding claim 9, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the radio of claim 1, but does not specifically disclose wherein the controller is configured to implement at least one command based upon at least one RF performance parameter.
Azizi teaches: wherein the controller is configured to implement at least one command based upon at least one RF performance parameter (Paragraph 2055, lines 1-8, "In some aspects, the mobile infrastructure functions may be activated by user input, such as when the user of mobile infrastructure node 24002 detects a critical network scenario and activates the mobile infrastructure functions (e.g., via a user input component that interfaces with processing module 24004 such as, without limitation, a button, switch, voice, command interface, touchpad, or touch display)."; Paragraph 
Azizi is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Azizi to implement a command based on a radio frequency performance parameter.  Doing so would allow for the adjustment of parameters to correct for excessive contention or density problems.
Regarding claim 17, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the portable radio of claim 11, but does not specifically disclose wherein the controller is configured to implement at least one command based upon at least one RF performance parameter.

Azizi is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Azizi to implement a command based on a radio frequency performance 
Regarding claim 26, as best understood based on the 35 U.S.C. 112(b) issues identified above, Heinen in view of Khalil discloses the method of claim 19, but does not specifically disclose wherein operating the controller comprises implementing at least one command based upon at least one RF performance parameter.
Azizi teaches: wherein operating the controller comprises implementing at least one command based upon at least one RF performance parameter (Paragraph 2055, lines 1-8, "In some aspects, the mobile infrastructure functions may be activated by user input, such as when the user of mobile infrastructure node 24002 detects a critical network scenario and activates the mobile infrastructure functions (e.g., via a user input component that interfaces with processing module 24004 such as, without limitation, a button, switch, voice, command interface, touchpad, or touch display)."; Paragraph 2055, lines 11-14, "For example, processing module 24004 may detect a service outage (e.g., due to lack of radio coverage) during monitoring of a radio environment around mobile infrastructure node 24002 and activate the mobile infrastructure functions.").  Azizi teaches implementing a command based on a radio frequency performance parameter to allow for the adjustment of parameters to correct for excessive contention or density problems (Paragraph 1109, lines 7-15, "For example, managing device 11216 may present the measurement and configuration information to a user of managing device 11216 (via the application layer), in response to which the user may decide on a configuration change for wireless network 11200, such as in order to 
Azizi is considered to be analogous to the claimed invention because it is in the same field of communicating by wireless radio frequency transmissions.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Heinen in view of Khalil and further in view of Azizi to implement a command based on a radio frequency performance parameter.  Doing so would allow for the adjustment of parameters to correct for excessive contention or density problems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657